Title: To George Washington from Philip Van Cortlandt, 29 August 1781
From: Van Cortlandt, Philip
To: Washington, George


                        
                            Dear General
                            Dodds Tavern Augt 29. 1781
                        
                        I am favoured with yours of this morning and shall proceed on Immediately, The Boats and stores are all come
                            up so that I Expect to reach Troy this Evening. I am with great respect your Excellencys Obt Hume Sert
                        
                            P. Cortlandt
                        
                    